UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5452 Name of Registrant: Putnam Premier Income Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Premier Income Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Premier Income Trust Putnam Premier Income Trust Ticker Security ID: Meeting Date Meeting Status PPT CUSIP9 746853100 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Hill Mgmt For Withhold Against 1.2 Elect Jameson Baxter Mgmt For Withhold Against 1.3 Elect Charles Haldeman, Jr. Mgmt For Withhold Against 1.4 Elect Charles Curtis Mgmt For Withhold Against 1.5 Elect Robert Darretta Mgmt For Withhold Against 1.6 Elect Myra Drucker Mgmt For Withhold Against 1.7 Elect Paul Joskow Mgmt For Withhold Against 1.8 Elect Kenneth Leibler Mgmt For Withhold Against 1.9 Elect Elizabeth Kennan Mgmt For Withhold Against 1.10 Elect Robert Patterson Mgmt For Withhold Against 1.11 Elect George Putnam, III Mgmt For Withhold Against 1.12 Elect W. Thomas Stephens Mgmt For Withhold Against 1.13 Elect Richard Worley Mgmt For Withhold Against Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Premier Income Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
